UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-175313 WESTPOINT ENERGY, INC. (Exact name of registrant as specified in its charter) 871 Coronado Center Drive, Suite 200 Henderson, Nevada 89052 (Address of principal executive offices) (Zip Code) 702-940-2333 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 25,740,000 shares of common stock, $0.0001 par value, issued and outstanding as of November 10, 2011. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2011 (unaudited), and March 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three and six-month periods ended September 30, 2011 and 2010, and for the period from inception on December 6, 2010 to September 30, 2011. 4 Consolidated Statements of Cash Flows (unaudited) for the six-month periods ended September 30, 2011 and 2010, and for the period from inception on December 6, 2010 to September 30, 2011. 5 Notes to the Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4Controls and Procedures 13 PART II – Other Information 14 Item 1.Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. WESTPOINT ENERGY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Oil and Gas Property Interests (note 4) Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Stockholders' Equity Common Stock, Par Value $.0001 Authorized 100,000,000 shares, 25,740,000 shares issued at September 30, 2011 (25,740,000 shares issued at March 31, 2011) Paid-In Capital Deficit Accumulated Since Inception of the Exploration Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 WESTPOINT ENERGY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Six Months Dec 6, 2010 Ended Ended (Inception) to September 30, September 30, September 30 Revenues $
